Citation Nr: 0920032	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-02 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from May 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not shown in 
service or for many years thereafter, and is not otherwise 
shown to be related to service.

2.  Tinnitus was not shown in service or for many years 
thereafter, and is not otherwise shown to be related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in June 2005, which was prior to the 
September 2005 adverse decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the June 2005 letter, and in an August 2005 letter, 
the RO informed the claimant of the applicable laws and 
regulations, the evidence needed to substantiate the claims 
decided herein, and which party was responsible for obtaining 
the evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board notes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008, and several portions 
of the revisions are pertinent to the claims at issue.  See 
73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  Despite this change in the 
regulation, the June and August 2005 letters informed the 
appellant that it was ultimately his responsibility to give 
VA any evidence pertaining to the claims and to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-21.  Thus, the Board finds that the notice required by 
the VCAA and implementing regulations was furnished to the 
claimant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims presently on appeal, the 
Board finds that the appellant is not prejudiced by a 
decision at this time since these claims are being denied.  
Therefore, any notice defect, to include disability rating 
and effective date, is harmless error since no disability 
rating or effective date will be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims.  This includes 
obtaining pertinent medical records.  Unfortunately, with the 
exception of his April 1946 separation examination report, 
the appellant's service treatment records are not available 
for review and are presumed destroyed in a fire at the 
National Personnel Records Center in St. Louis, Missouri, in 
1973.  Accordingly, VA has a heightened duty to assist the 
appellant in developing his claims.  See Hayre v. West, 188 
F. 3d 1327 (Fed. Cir. 1999).  Regarding these missing service 
treatment records, the appellant was informed of these 
missing records in a letter dated in January 2006 and was 
provided with the opportunity to request them from the 
military records system via SF 180 form.  That 
notwithstanding, it is pertinent to note that the appellant 
asserted in writing in June 2005 that he never mentioned the 
inservice bomb incident to doctors, even in service.  Thus, 
there would be no documentation of this incident in his 
service treatment records.  In further fulfillment of VA's 
duty to assist the appellant, he was afforded a VA 
examination in September 2005.  He was also given the 
opportunity to request a Board hearing which he declined.  
The appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  In fact, the appellant indicated in writing 
in April 2006 that he had no additional information or 
evidence to give VA to substantiate his claims.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims on appeal and that adjudication of the claims at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.

II.  Facts

The Veteran's service personnel record shows that he served 
as a medical technician.

With the exception of a separation physical examination 
report dated in April 1946, the Veteran's service treatment 
records are unavailable for review and are presumed destroyed 
in a fire at the National Personnel Records Center in St. 
Louis, Missouri.  The Veteran's April 1946 separation 
physical examination report shows hearing acuity of 15/15 for 
the whispered voice in the right and left ears.  It also 
shows that the Veteran had no ear abnormalities.  

Records from Miracle Ear at Sears show that the Veteran 
sought audiological testing in May 1999, February 2002 and 
April 2005.  The May 1999 records note that the Veteran was 
retired and show that he purchased a hearing instrument for 
his left ear.  The records in February 2002 show that the 
Veteran purchased a hearing aid for his right ear.  These 
records include audiograms in graph form.  

In May 2005, the Veteran filed a claim for service connection 
for hearing loss and tinnitus which he claimed were the 
result of a bomb that went off near him on June 6, 1944.  He 
said he ended up with a concussion and had ringing in his 
ears ever since.  He added that his hearing loss has 
continued to worsen.  

In written statements in June 2005, the Veteran expressed his 
belief that his hearing loss and tinnitus were caused by a 
bomb that was dropped from a German airplane in England 
before "D" Day.  He said that he did not have hearing loss 
at the time and therefore did not notify anyone of the bomb 
incident.  He explained that his hearing loss was more 
recent, approximately 10 years earlier.  He reported that he 
had had a physical exam from his employer, Dow Medical, when 
he came back from service, but a hearing test was never 
performed.  He remarked that he finally purchased a hearing 
aid approximately six years earlier and began wearing one in 
his right ear three years earlier.  He noted that he 
attempted to obtain information from his family physician, 
Dr. Craig R. Sonke, who mentioned to him at his yearly 
physical in December 2004 that he saw scarring in his left 
ear for which a magnetic resonance imaging (MRI) had been 
performed and was normal.  He noted that he served in England 
for 18 months and served the balance of the time mainly in 
Germany.  

On file is a July 2005 report from Herbert L. Camp, M.D., 
FACS, who stated that the Veteran had presented for a hearing 
evaluation.  He reported that the Veteran had been getting 
ready for "D" Day when a bomb dropped near him and that the 
Veteran thinks that his hearing problems began at that time.  
He also reported that the Veteran noted a hearing problem 10 
years earlier and went to Sears 10 years earlier where he was 
fitted with hearing aids.  Dr. Camp diagnosed the Veteran as 
having hearing loss and said that an audiogram was performed 
showing a 45 decibel sensorineural hearing loss bilaterally.  
Attached to this report was an audiogram in graph form dated 
in July 2005.  

The Veteran noted in an August 2005 statement that he had his 
first hearing exam in 1999 at a Sears Hearing Center.  He 
also noted that he was told at the exam in 1999 that he had 
lost more hearing in his right ear and that the bomb sound 
and waves had come from his right side.  

On an authorized VA audiological evaluation in September 
2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
70
70
LEFT
45
45
45
60
70

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 56 percent in the left ear.  
The examiner diagnosed the Veteran as having mild to moderate 
sensorineural hearing loss.  He indicated that he had 
reviewed the Veteran's claims file and that the Veteran 
reported the onset of tinnitus and hearing loss 10-12 years 
earlier which was approximately 50 years after service.  He 
also noted that the Veteran denied suffering hearing loss at 
the time of the bombing in service.  He went on to state that 
while it is true that noise exposure can cause hearing loss, 
being exposed to noise does not always mean hearing loss will 
occur.  He also noted that hearing loss due to acoustic 
trauma such as a bombing would occur at the time of the 
event, "not a half a century later".  He concluded that it 
was "not likely" that the Veteran's present hearing loss 
and tinnitus were related to military service, but rather to 
presbycusis. 

The Veteran stated in his Notice of Disagreement that the RO 
received in October 2005, that a bomb exploded near his 
medical tent in 1944 or 1945 and that the shock caused by the 
percussion of the bomb vibrated through his ears.  



III.  Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.   
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system such as sensorineural hearing 
loss, becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2008).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385 (2008), which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

IV. Analysis

The Veteran asserts that he presently has hearing loss and 
tinnitus due to inservice acoustic trauma in 1944 or 1945.  
More specifically, the Veteran asserts that while serving as 
a medical technician in England in 1944 close to "D" Day, a 
German plane dropped a bomb near his medical tent.    

It is unfortunate that there are missing service treatment 
records.  Indeed, in instances such as this, the duty of the 
Board to provide reasons for its findings and conclusions is 
heightened.  See Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 
1999). Nonetheless, the Veteran asserted in a June 2005 
statement that he did not notify anyone in service about the 
bomb incident as he did not have hearing loss at that time.  
Moreover, there is no indication of hearing problems on his 
service separation examination report of April 1946.  Rather, 
this report shows that the Veteran had hearing of 15/15 for 
the whispered voice in each ear and no ear abnormalities.  

Thus, even by assuming without dispute that the Veteran 
sustained acoustic trauma while serving in England during 
World War II, the Court has held that the provisions of 38 
U.S.C.A. 1154(b) only provide an evidentiary presumption 
concerning events in service; they do not provide a 
substitute for evidence of a causal nexus between a combat 
service injury or disease and a current disability, or the 
continuation of symptoms subsequent to service.  See Wade v. 
West, 11 Vet. App. 302, 305 (1999).

The earliest medical evidence showing that the Veteran had 
bilateral hearing loss is many years after service, in 1999, 
and a diagnosis of tinnitus was confirmed by VA in September 
2005.  By applying the above criteria to the instant case, it 
is clear that postservice audiometric findings in September 
2005 meet the required thresholds for a finding of bilateral 
hearing loss under 38 C.F.R. § 3.385 (2008) (with decibel 
levels over 40 at puretone thresholds of 1000, 2000, 4000 and 
6000 Hz and speech recognition less than 94 percent).  
Postservice medical evidence also establishes a diagnosis of 
tinnitus (see September 2005 VA examination report).  
However, the medical evidence does not establish continuity 
or symptomatology of the claimed disabilities or a nexus 
between the Veteran's recognized bilateral hearing loss and 
tinnitus, and service.  In fact, the only medical nexus 
evidence of record militates against the Veteran's claim.  
Specifically, the VA examiner in September 2005, after 
examining the Veteran and reviewing his claims file, opined 
that it was "not likely" that the Veteran's current hearing 
loss and tinnitus were related to military service.  Rather, 
he said these disabilities were related to presbycusis (a 
progressive, bilaterally symmetrical perceptive hearing loss 
occurring with age; Dorland's Illustrated Medical Dictionary 
1349 (28th ed. 1994).  He explained that while hearing loss 
due to acoustic trauma such as a bombing could cause hearing 
loss, it would occur at the time of the event, not "half a 
century later".  

The Board in no way disputes the Veteran's sincere belief 
that he has a present bilateral hearing loss disability and 
tinnitus related to service.  However, his opinion as to his 
diagnoses and the etiology thereof, without a supportive 
opinion from a physician, does not constitute the requisite 
medical evidence necessary to establish service connection.  
This is because the Veteran is a layman and without medical 
training or expertise, he is not competent to render an 
opinion on a medical matter.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Consideration has 
been given to Dr. Camp's July 2005 report relaying the 
Veteran's belief that his hearing problems began at the time 
a bomb dropped near him in service in 1944.  However, this 
notation merely reflects the Veteran's own opinion and cannot 
be construed as a supportive medical nexus opinion.  Id.  

The Board also emphasizes that a claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
this case, there simply is no competent medical evidence that 
supports the Veteran's assertions as to a nexus between his 
active military service and his current bilateral hearing 
loss and tinnitus, and the only medical opinion on this point 
weighs against the claims.

For the foregoing reasons, the Board finds that the claims 
for service connection for bilateral hearing loss and 
tinnitus must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine. However, as the preponderance of the evidence 
is against the Veteran's claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b.)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


